RESOLUCIÓN
La notario peticionaria nos solicita autorización para tras-ladar sus protocolos notariales de su antigua oficina en el edi-ficio Chase Manhattan Bank en Hato Rey al edificio Miranda, *656Calle Baldorioty de Castro Núm. 703, también en Hato Rey, donde actualmente trabaja. El Director de Inspección de Protocolos fue oportunamente notificado de la petición y ha comparecido para ofrecernos sus comentarios.
El Art. 33 de la Ley Notarial, 4 L.P.R.A. see. 1033, dis-pone como sigue:
“El protocolo no podrá ser extraído del edificio en que se custodie, a no ser por decreto judicial o por disposición de ley, debiendo ser en todo caso presentado al tribunal que lo requiera, por el notario bajo cuya custodia se halle.”
Hasta que se aprobó la Ley Núm. 19 de 30 de marzo de 1976, los notarios venían obligados, en obediencia al Art. 26 de la Ley Notarial, 4 L.P.R.A. see. 1026, a notificar sus ín-dices notariales semanales al Tribunal Superior, sala corres-pondiente a su notaría. En armonía con dicha disposición los notarios se dirigían al Tribunal Superior para obtener la autorización que para el traslado de sus protocolos requiere el citado Art. 33. Al enmendarse por la expresada Ley Núm. 19 de 1976 el Art. 26, y disponerse que en adelante los índices notariales se notifiquen al Director de Inspección de Protoco-los, forzoso es concluir que se ha quitado al Tribunal Superior toda ingerencia en la supervisión de los notarios. Esto está en armonía con el propósito expresado en la exposición de motivos de dicha ley de relevar a los tribunales de justicia de tareas que son extrañas a la función judicial y que han im-puesto sobre estos en el pasado una sobrecarga en el trabajo que realizan.(1) Aunque el Art. 33 de la Ley Notarial no fue expresamente tocado por la Ley Núm. 19, sus efectos deben considerarse subordinados al propósito general de dicha ley. Interpretar dicha disposición para requerir que el Tribunal *657Superior siga siendo quien autorice el traslado de los proto-colos notariales, o que dicha función pase al Tribunal Supremo, haría ineficaz el propósito enunciado de aliviar la sobrecarga de ambos tribunales con asuntos que no son típicos de la función estrictamente judicial. La citada Ley Núm. 19 provee la salida para la aparente encrucijada del- Art. 33 al disponer, por enmienda al último párrafo del Art. 38 de la Ley Notarial, 4 L.P.R.A. see. 1038, lo siguiente:
“Tanto el Tribunal Supremo como el Juez Presidente podrán delegar en el Director de Inspección de Protocolos cualesquiera funciones relacionadas con la supervisión de los notarios y el ejercicio del notariado que estimen conveniente, con la excepción de la facultad de imponer sanciones disciplinarias.”
En uso de esta facultad, resolvemos y disponemos que en adelante sea el Director de Inspección de Protocolos quien en primera instancia resuelva sobre traslados de protocolos no-tariales y será a dicho funcionario a quien los notarios debe-rán dirigirse para obtener la autorización exigida por el Art. 33 de la Ley Notarial. Queda hecha reserva de nuestra facultad de revisar, en casos apropiados, cualquier decisión del Director de Inspección de Protocolos.
Refiérase la petición de epígrafe al Director de Inspec-ción de Protocolos para que resuelva sobre la misma de con-formidad con lo aquí expresado.
Lo acordó el Tribunal y certifica el Secretario.
(Fdo.) Ernesto L. Chiesa

Secretario


 La citada Ley Núm. 19 dispuso además, mediante enmiendas al comentado Art. 26 de la Ley Notarial y a la ley que creó el Registro de Poderes — Núm. 62 de 8 de mayo de 1937 — que las notificaciones sobre otor-gamientos de escrituras de testamentos y poderes, que se hacían al Secre-tario del Tribunal Supremo, se hagan a partir de su aprobación al Director de Inspección de Protocolos.